PD-0665-15 & PD-0666-15
                     PD-0665&0666-15                                  COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 6/1/2015 12:25:08 PM
                                                                        Accepted 6/1/2015 3:50:59 PM
                                                                                       ABEL ACOSTA
                IN THE TEXAS COURT OF CRIMINAL                 APPEALS                         CLERK
                             AUSTIN, TEXAS

GREGORIO GUERRERO                              §
                                               §
VS.                                            §           CASE NOS.
                                               §
THE STATE OF TEXAS                             §


                     MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NOW COMES, the appellant, Gregorio Guerrero, by and through his attorney

Jani J. Maselli Wood, and respectfully moves the Court to grant an additional thirty days

to file the petitions for discretionary review and for good cause would show:

                                               I.

       Mr. Guerrero was convicted of aggravated robbery with a deadly weapon and

evading arrest. In two identical unpublished opinions, his convictions were affirmed

May 14, 2015 in Cause Numbers 01-13-00821-CR and 01-13-00822-CR.

                                              II.

       The petitions are due on June 13, 2015. Mr. Guerrero is requesting an additional

thirty days to prepare the petition until July 13, 2013.

                                              III.

       Undersigned counsel has numerous deadlines in the next thirty days and has been

working diligently to handle all her cases:

                                                                 June 1, 2015
Filed Cases

Brief for Joe Bowden v. State, 14-14-00955-CR filed on May 28, 2015;

PDR in Joshua London v. State, PD 0480-15 filed on May 1, 2015;

Oral Argument

Oral argument at the CCA in Osmin Peraza v. State on May 20, 2015

Briefs due:

Mary Kuol v. State, 14-14-01008-CR - due June 8, 2015

Lawrence Glover v. State, 14-15-00082-CR - due June 11, 2015

Shaun Briggs v. State, 01-15-00269-CR - due June 15, 2015

Carl Lovings v. State, 14-15-00167-CR - due on June 19, 2015

Mario Dunn v. State, 14-15-00340-CR - due on June 26, 2015

CLE

Counsel will be attending Public Defender Training and the TCDLA Rusty Duncan

Seminar from June 17-20, 2015

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this Court grant an additional 30 days to file the petition for discretionary review.




                                           -2-
                                        Respectfully submitted,


                                        ALEXANDER BUNIN
                                        Chief Public Defender
                                        Harris County Texas
                                        /s/ Jani J. Maselli Wood
                                        ___________________________________
                                        JANI J. MASELLI WOOD
                                        State Bar No. 00791195
                                        1201 Franklin Street, 13th Floor
                                        Houston, TX 77002
                                        (713) 274-6721
                                        Attorney for Appellant,
                                        Gregorio Guerrero



                          CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on June 1, 2015, a copy of

the foregoing was emailed to Lisa McMinn, State Prosecuting Attorney, and the Harris

County District Attorney’s Office through texfile.com at the following address:

Carly Dessauer
Assistant District Attorney
1201 Franklin Street, 6th Floor
Houston, TX 77002
Dessauer_carly@dao.hctx.net

Lisa McMinn
Lisa.McMinn@SPA.texas.gov

                                        /s/ Jani J. Maselli Wood

                                        ___________________________________
                                        JANI J. MASELLI WOOD

                                          -3-